Order entered June 8, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00171-CV

     ANGELIA SMITH, KELVIN SMITH AND ALL OCC, Appellants

                                       V.

      SNUG OWNER, LLC. D/B/A THE BROOKLYN@9590, Appellee

               On Appeal from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-21-05552-D

                                    ORDER

      Before the Court is court reporter Coral L. Wahlen’s June 3, 2022 request

for an extension of time to file the reporter’s record. We GRANT the request and

ORDER the record be filed no later than July 6, 2022.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE